DISMISS; and Opinion Filed July 30, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01601-CV

                              CHELSEA L. DAVIS, Appellant
                                         V.
                              THOMAS A. GRAVES, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03449-2014

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Justice Lang-Miers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 22, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 22,

2014, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 8, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that
failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation regarding the clerk’s record, or otherwise corresponded with the Court regarding

the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

141601F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHELSEA L. DAVIS, Appellant                           On Appeal from the 429th Judicial District
                                                      Court, Collin County, Texas
No. 05-14-01601-CV         V.                         Trial Court Cause No. 429-03449-2014.
                                                      Opinion delivered by Justice Lang-Miers.
THOMAS A. GRAVES, Appellee                            Chief Justice Wright and Justice Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THOMAS A. GRAVES recover his costs of this appeal
from appellant CHELSEA L. DAVIS.


Judgment entered this 30th day of July, 2015.




                                                –3–